Citation Nr: 1009956	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Sidney L. Matthew, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1952 to June 
1954.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida denying the appellant's claim.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida in 
December 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran died in September 2006, at age 74, due to widely 
metastatic adenocarcinoma of unknown etiology.  The cause of 
death was a result of disease or injury incurred in service.  


CONCLUSION OF LAW

A service connected disability caused, or contributed 
substantially and materially to, the cause of death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle or a contributory cause of 
the Veteran's death.  38 C.F.R. § 3.312(a) (2009).  For a 
service-connected disability to be the principle cause of 
death it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (2009).

For a service-connected disability to be a contributory cause 
of death it must have contributed substantially or 
materially, and combined to cause death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(c)(1) (2009).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  "Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death."  38 C.F.R. § 3.312(c)(3) (2009).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2008).  "There are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2009).

Facts and Analysis

The appellant contends that she is entitled to service 
connection for the cause of the Veteran's death.  Having 
reviewed the evidence of record in this case, the Board finds 
that the evidence is at least in equipoise, suggesting that 
the Veteran's cause of death was related to his service-
connected disability.  As such, service connection for the 
cause of the Veteran's death is warranted.  

At the time of the Veteran's death, he was service-connected 
for asbestosis, rated as 100 percent disabling since March 
22, 2004.  The primary issue in the case is whether the 
Veteran's service-connected asbestosis was in any way 
responsible for his death.  According to a statement received 
by the appellant in October 2006, the Veteran's metastasized 
cancer, which was the cause of his death, was related to his 
service-connected asbestosis.  

The record contains a private treatment record from January 
2002 that notes that the Veteran was predisposed to 
bronchogenic carcinoma, as well as mesothelioma, as a result 
of his asbestos exposure.  A computed tomography (CT) scan 
from March 2002 indicates that the Veteran had pleural 
plaques that were compatible with prior asbestos exposure and 
asbestosis.  The Veteran was noted to have a region of lung 
consolidation in the left lower lobe and an 8 millimeter (mm) 
nodule in the right upper lobe.  An April 2005 CT scan 
performed by VA demonstrated a significant increase in the 
pleural density of the left lung.  In June 2006, the Veteran 
was admitted for treatment of a metastatic adenocarcinoma of 
the brain.  A private physician with the initials F.A.S. 
prepared the associated report, and concluded that the lung 
was most likely the primary source of the Veteran's 
metastatic adenocarcinoma to the brain.  The diagnosis was 
most likely metastatic lung cancer to the brain.  

A VA examiner's opinion was provided in March 2007.  The 
examiner reviewed the Veteran's claims folder, including his 
death certificate which listed "widely metastatic 
adenocarcinoma, unknown primary" as the cause of death.  The 
examiner noted that the records did not demonstrate 
conclusive objective evidence of lung cancer.  According to a 
June 2006 pathological report, considerations for the site of 
origin included the lungs, upper gastrointestinal region and 
the pancreatico-biliary.  The examiner also noted that the 
Veteran had a history of smoking, but it was noted that the 
Veteran had quit this habit in 1985.  The examiner concluded 
that it would be mere speculation to opine that the Veteran's 
service-connected asbestosis was related to the cause of the 
Veteran's death.  The examiner based this conclusion on the 
fact that the primary site of the adenocarcinoma that 
resulted in the Veteran's death was unknown.  The examiner 
also noted reviewing medical literature, which indicated that 
the primary site of adenocarcinoma is only obvious in 15 to 
20 percent of patients, with the most common identifiable 
primary site identified upon autopsy being the pancreas, the 
hepatobiliary tree, and the lung.  No autopsy was performed 
after the Veteran's death.  

In addition to the above opinion, the record also contains a 
number of private opinions provided by physicians that 
treated the Veteran during the course of his illness.  A 
letter dated July 2006 and prepared by a private physician 
with the initials C.N.C. is of record.  Dr. C noted treating 
the Veteran since July 2002.  According to Dr. C, after the 
removal of the Veteran's brain tumor in June 2006, it was the 
consensus opinion of his specialists (including his surgeon 
and oncologist) that the adenocarcinoma of the brain was 
metastatic with the source being most likely the lung.  Dr. C 
further opined, within a reasonable degree of medical 
certainty, that the cancer of the brain was not a primary 
tumor but that it most likely originated from the lungs.  

The record also contains a letter dated May 2007 from the 
private physician with the initials F.A.S. previously 
referenced in this decision.  Dr. S noted that he treated the 
patient in June 2006 for his complaints of metastatic 
adenocarcinoma of the brain.  Dr. S indicated that the 
Veteran's history of asbestos exposure and prior tobaccoism 
was most consistent with lung cancer with metastatic spread 
to the brain.  Dr. S indicated that he could not offer this 
opinion with certainty.  

According to a letter dated June 2007 and provided by a 
private physician with the initials A.L., it was Dr. L's 
opinion, within a reasonable degree of medical certainty, 
that the Veteran's brain tumor was not the primary source of 
his cancer but rather, it was most likely that the cancer 
originated from the lungs.  Dr. L noted that he operated on 
the Veteran in June 2006 to remove the malignant brain tumor 
on the right side of his parietal lobe.  Dr. L noted that the 
pathology report at this time indicated that the tumor 
contained adenocarcinoma with metastasis.  

Finally, the record contains a letter dated August 2007 from 
a physician with the initials F.R.D.  Dr. D noted treating 
the Veteran in January 2002.  According to Dr. D, the Veteran 
was advised that his asbestos exposure did predispose him to 
bronchogenic carcinoma as well as mesothelioma.  Dr. D was of 
the opinion, within a reasonable degree of medical 
probability, that the Veteran was at an elevated risk of 
developing cancer from his prior asbestos exposure and that 
the Veteran's difficulties with breathing were consequences 
of his previous asbestos exposure.  

In addition to the opinions provided by the Veteran's 
treating physicians, the record also contains a signed letter 
from the Veteran's sister.  According to this letter, the 
only known asbestos exposure the Veteran had was during his 
service in the Navy.  However, since the Veteran was service-
connected for asbestosis at the time of his death, his 
exposure to asbestos during his military service is conceded.  
The appellant also provided extensive testimony in support of 
her claim during a December 2009 hearing.  According to the 
appellant, she was informed by the Veteran's treating 
physicians that his brain cancer was likely related to his 
asbestos exposure.  The appellant also testified that she did 
not know of any other exposure to asbestos since the 
Veteran's separation from the Navy, and, that the Veteran 
quit smoking some 20 to 30 years earlier.  

Based on the above evidence, the Board concludes that the 
appellant is entitled to service connection for the cause of 
the Veteran's death.  The Veteran was service-connected for 
asbestosis, so his exposure to asbestos during his military 
service is conceded.  In May 2007, Dr. S indicated that a 
history of asbestos exposure is consistent with the later 
development of lung cancer with metastatic spread to the 
brain.  Dr. D also indicated in August 2007 that the Veteran 
was at an increased risk for developing cancer due to his 
exposure to asbestos.  In July 2006, Dr. C opined that the 
Veteran's adenocarcinoma of the brain was metastatic with the 
source being most likely the lung, and this opinion was 
supported by Dr. L in June 2007 and by Dr. S during treatment 
in June 2006.  These physicians all indicated having treated 
the Veteran in the past.  These numerous medical opinions 
demonstrate that the weight of the evidence is in favor of 
the appellant's claim.  

The Board recognizes that the March 2007 VA examiner 
concluded that relating the Veteran's cancer to his asbestos 
exposure would require resorting to speculation, since the 
primary site of the adenocarcinoma that resulted in the 
Veteran's death was unknown.  However, the examiner noted in 
the report the primary site of adenocarcinoma is only obvious 
in 15 to 20 percent of patients.  The physicians who treated 
the Veteran were in consensus that the Veteran's asbestos 
exposure contributed substantially or materially to his 
death.  Therefore, the March 2007 examiner's conclusion that 
an opinion could not be offered without resort to speculation 
is not in and of itself sufficient to outweigh the numerous 
opinions in favor of the appellant's claim.  

Having afforded the appellant the full benefit of the doubt, 
the Board finds that the evidence is at least in equipoise in 
this case.  See 38 U.S.C. § 5107(b).  As such, the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is granted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


